Relator, Dewight White, seeks a writ of mandamus in order to compel the respondent, Judge Ronald Suster, to issue a ruling with regard to a motion to withdraw a plea of guilty as filed in the underlying case ofState v. White, Cuyahoga County Court of Common Pleas Case No. CR-333432. The respondent has filed a motion for summary judgment.
Attached to the respondent's motion for summary judgment is a copy of a judgment entry, as journalized on August 15, 2000, which demonstrates that the relator's motion to withdraw a plea of guilty was denied. Thus, the relator's request for mandamus is moot. State ex rel. Gantt v.Coleman (1983), 6 Ohio St.3d 5; State ex rel. Jerningham v. CuyahogaCounty Court of Common Pleas (1996), 74 Ohio St.3d 278.
Accordingly, we grant the respondent's motion for summary judgment. Costs to relator.
Writ denied.
TERRENCE O'DONNELL, J., CONCURS.
  ______________________________ ANN DYKE, ADMINISTRATIVE JUDGE